Exhibit 10.23

 

   Magma Design Automation, Inc.       ID: 77-0454924    Notice of Grant of
Award    1650 Technology Drive    and Award Agreement    San Jose, CA 95110   

 

[Name]    Award Number:    Plan:    ID:

Effective MM/DD/YYYY, you have been granted an award of xx,xxx shares of Magma
Design Automation, Inc. (the Company) common stock. These shares are restricted
until the vest date(s) shown below.

The current total value of the award is $xxx,xxx.xx.

The total price of the award is $x.xx.

The award will vest in increments on the date(s) shown.

 

Shares

  

Full Vest

           

By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.

 

          Magma Design Automation, Inc.     Date           [Name]     Date



--------------------------------------------------------------------------------

MAGMA DESIGN AUTOMATION, INC.

2001 Stock Incentive Plan

RESTRICTED SHARE AGREEMENT

THIS RESTRICTED SHARE AGREEMENT (this “Agreement”), together with the Notice of
Grant of Award (the “Notice”) to which this Restricted Share Agreement is
attached, constitute the Restricted Stock Agreement referred to in the Magma
Design Automation, Inc. 2001 Stock Incentive Plan (the “Plan”) with respect to
the restricted share award granted to you pursuant to the Notice. To the extent
any capitalized terms used in this Agreement are not defined, they shall have
the meaning ascribed to them in the Plan.

1. Sale of Stock. Subject to the terms and conditions of this Agreement, on the
Purchase Date (as defined below) the Company will issue and sell to Purchaser,
and Purchaser agrees to purchase from the Company, the number of Shares set
forth in the Notice at the aggregate purchase price specified in the Notice. The
per Share purchase price of the Shares shall be not less than the par value of
the Shares as of the date of the offer of such Shares to the Purchaser. The term
“Shares” refers to the purchased Shares and all securities received in
replacement of or in connection with the Shares pursuant to stock dividends or
splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Purchaser is
entitled by reason of Purchaser’s ownership of the Shares.

2. Time and Place of Purchase. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution of this Agreement by the parties, or on such other date as the
Company and Purchaser shall agree (the “Purchase Date”). On the Purchase Date,
the Company will issue in book form the number of Shares to be purchased by
Purchaser (which shall be issued in Purchaser’s name) against payment of the
purchase price therefor by Purchaser by (a) check made payable to the Company,
(b) cancellation of indebtedness of the Company to Purchaser, or (c) a
combination of the foregoing.

3. Restrictions on Resale. By signing this Agreement, Purchaser agrees not to
sell any Shares acquired pursuant to the Plan and this Agreement at a time when
applicable laws, regulations or Company or underwriter trading policies prohibit
exercise or sale.

4. Restrictive Legends and Stop Transfer Orders.

4.1 Legends. Any certificate or certificates representing the Shares shall bear
the following legend (as well as any legends required by applicable state and
federal corporate and securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS Of AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

4.2 Stop-Transfer Notices. Purchaser agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

4.3 Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as the owner or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.

5. Company’s Lapsing Right of Repurchase.

5.1 Repurchase Right on Termination. For purposes of this Agreement, a
“Repurchase Event” shall mean an occurrence of one of: (a) termination of
Purchaser’s service to the Company, whether voluntary or involuntary and with or
without cause or (b) resignation or retirement of Purchaser as an employee of
the Company or death of Purchaser. Upon the occurrence of a Repurchase Event,
the Company shall have the right (but not an obligation) to repurchase the
Shares at a price per Share equal to the price per Share paid by Purchaser (the
“Repurchase Right”). The Repurchase Right shall lapse in accordance with the
vesting schedule set forth in the Notice.



--------------------------------------------------------------------------------

5.2 Exercise of Repurchase Right. The Company may notify Purchaser at any time
within 90 days after the date of the Repurchase Event that it is exercising its
Repurchase Right with respect to some or all of the Shares, or that it is not
exercising its Repurchase Right. If the Company does not so notify Purchaser
within 90 days after the date of the Repurchase Event, the Repurchase Right
shall be deemed automatically exercised by the Company as of the 90th day
following such date. By executing this Agreement Purchaser agrees that it has
received written notice of the Company’s intention to exercise its Repurchase
Right with respect to all Shares to which such Repurchase Right applies. The
Company, at its choice, may satisfy its payment obligation to Purchaser with
respect to exercise of the Repurchase Right by (i) delivering a check to
Purchaser in the amount of the purchase price for the Shares being repurchased,
or (ii) in the event Purchaser is indebted to the Company, by canceling an
amount of such indebtedness equal to the purchase price for the Shares being
repurchased, or (iii) by a combination of (i) and (ii) so that the combined
payment and cancellation of indebtedness equals such purchase price. In the
event of any deemed automatic exercise of the Repurchase Right, any such
cancellation of indebtedness shall be deemed automatically to occur as of the
90th day following the date of the Repurchase Event unless the Company otherwise
satisfies its payment obligations. As a result of any repurchase of Shares
pursuant to the Repurchase Right, the Company shall become the legal and
beneficial owner of the repurchased Shares and shall have all rights and
interest therein or related thereto, and the Company shall have the right to
transfer to its own name the number of Shares being repurchased by the Company,
without further action by Purchaser.

6. No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a Parent or Subsidiary of the
Company, to terminate Purchaser’s employment, for any reason, with or without
cause.

7. Market Standoff Agreement. Upon request of the Company or the underwriters
managing any underwritten public offering of the Company’s securities, Purchaser
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any Shares (other than those included in
the registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed 180
days) from the effective date of such registration as may be requested by the
Company or such managing underwriters and to execute such agreement reflecting
the foregoing as may be requested by the underwriters at the time of the
underwritten public offering.

8. Miscellaneous.

8.1 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

8.2 The Plan and Other Agreements; Enforcement of Rights. The text of the Plan
and the Notice are incorporated into this Agreement by reference. This
Agreement, the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing and signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.

8.3 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i)such provision
shall be excluded from this Agreement, (ii) the balance of this Agreement shall
be interpreted as if such provision were so excluded and (iii) the balance of
this Agreement shall be enforceable in accordance with its terms.

8.4 Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.



--------------------------------------------------------------------------------

8.5 Notices. Any notice to be given under the terms of the Plan shall be
addressed to the Company in care or its principal office, and any notice to be
given to the Purchaser shall be addressed to such Purchaser at the address
maintained by the Company for such person or at such other address as the
Purchaser may specify in writing to the Company.

8.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall he deemed an original and all of which together shall
constitute one instrument.

8.7 Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of., and be enforceable by, the Company’s successors and
assigns. The rights and obligations of Purchaser under this Agreement may only
be assigned with the prior written consent of the Company.

9. Withholding. With respect to an award of Shares hereunder, any tax
withholding obligation of the Company shall be satisfied by the Company
withholding a number of Shares from the total number of Shares deliverable
pursuant to the award, the aggregate Fair Market Value of which is equal to the
minimum statutory withholding tax obligation in accordance with rules and
procedures established by the Company. The value of each Share withheld shall be
the Fair Market Value per share of Common Stock on the date the award becomes
taxable. Partial Shares shall not be used to satisfy withholding obligations. In
the event the minimum statutory withholding obligation is not equal to the
aggregate Fair Market Value of a whole number of Shares, the number of Shares
withheld shall be rounded down to the next whole Share with any remaining
statutory withholding obligation to be satisfied in a manner acceptable to the
Company.

10. Section 83(b) Election. Purchaser hereby acknowledges that he or she has
been informed that, with respect to the purchase of the Shares, an election may
be filed by the Purchaser with the Internal Revenue Service, within 30 days of
the purchase of the Shares, electing pursuant to Section 83(b) of the Code to be
taxed currently on any difference between the purchase price of the Shares and
their Fair Market Value on the date of purchase (the “Election”). Making the
Election will result in recognition of taxable income to the Purchaser on the
date of purchase, measured by the excess, if any, of the Fair Market Value of
the Shares over the purchase price for the Shares. Absent such an Election,
taxable income will be measured and recognized by Purchaser at the time or times
on which the Company’s Repurchase Right lapses. Purchaser is strongly encouraged
to seek the advice of his or her own tax consultants in connection with the
purchase of the Shares and the advisability of filing of the Election. PURCHASER
ACKNOWLEDGES THAT IT IS PURCHASER’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO
TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF PURCHASER
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON PURCHASER’S
BEHALF. If Purchaser does file a Section 83(b) with the Internal Revenue
Service, Purchaser agrees to deliver a copy of such election to the Company with
5 business days of filing such election.

11. Acknowledgment. By Purchaser’s signature and the signature of the Company’s
representative on the Notice, Purchaser and the Company agree that the Shares
are granted under and governed by the terms and conditions of the Plan, the
Notice and this Agreement. Purchaser has reviewed the Plan, the Notice and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Notice and this Agreement. Purchaser hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan, the Notice and this Agreement.
Purchaser further agrees to notify the Company upon any change in Purchaser’s
residence address.